DETAILED ACTION
Claim Objections
Claims 1, 5-7 and 11 are objected to because of the following informalities:  
- Claim 1, line 12, “the second vertically-oriented support bar” should read --the second vertically-oriented support bar of the second side support structure--
- Claim 5, line 2, “the first support structure” should read --the first side support structure--
- Claim 5, line 3-4, “the second support structure” should read --the second side support structure--
- Claim 5, line 4 appears to end in an incomplete sentence
- Claim 6, line 3, “the first support structure” should read --the first side support structure--
- Claim 6, lines 4-5, “the second support structure” should read --the second side support structure--
- Claim 7, line 3, “the first support structure” should read --the first side support structure--
- Claim 7, line 5, “the second support structure” should read --the second side support structure-
- Claim 11, lines 3-4, “horizontally oriented” should read --horizontally-oriented--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 11, it is unclear which of the first and second pairs of horizontally oriented cross bars the claim is referring to in lines 3-5.  Appropriate correction is required.
In regards to claim 16, line 1 recites, “a second display accessory”.  However, claim 10 does not include a first display accessory.  Therefore, it is unclear how many display accessories are being claimed.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Niederkrom GB 393,882).
In regards to claim 1, Niederkrom teaches a display unit comprising: a first side support structure having a first vertically-oriented support bar (b), a second vertically-oriented support bar (b) and a horizontally-oriented support bar (c) having a first end coupled to and intersecting the first vertically-oriented support bar and a second end coupled to and intersecting the second vertically-oriented support bar; a second side support structure having a first vertically-oriented support bar (b), a second vertically-oriented support bar (b) and a horizontally-oriented support bar (c) having a first end coupled to and intersecting the first vertically-oriented support bar of the second side support structure and a second end coupled to and intersecting the second vertically-oriented support bar; a first pair of horizontally-oriented cross bars (c, d) having first ends that are mounted to the first vertically-oriented support bar of the first side support structure and second ends that are mounted to the first vertically-oriented support bar of the second side support structure, the first pair of horizontally-oriented cross bars being spaced apart by a distance; and a second pair of horizontally-oriented cross bars (c, d) having first ends that are mounted to the second vertically-oriented support bar of the first side support structure and second ends that are mounted to the second vertically-oriented support bar of the second side support structure, the second pair of horizontally-oriented cross bars being spaced apart.
Niederkrom does not specifically teach the spaced distance of the respective first and second pairs of horizontally-oriented cross bars being a distance that is less than horizontal widths of the first and second vertically-oriented supports bars.  However, Niederkrom illustrates in Fig. 1 the cross bars (c, d) being spaced apart approximately the width of one of the cross bars, and the width of one of the cross bars is also illustrated as being less than a horizontal width of the support bar (b).  It would be obvious to one of ordinary skill in the art before the effective filing date to have the spaced distance of the respective first and second pairs of horizontally-oriented cross bars of Niederkrom being a distance that is less than horizontal widths of the first and second vertically-oriented supports bars.  The motivation would be for the purpose of constructing a complete operative device according to the drawing figures of Niederkrom.
In regards to claim 5, Niederkrom teaches the first and second vertically-oriented support bars (b) of the first support structure comprise top ends and bottom ends and wherein the first and second vertically-oriented support bars (b) of the second support structure comprise top ends and bottom ends.
In regards to claim 6, Niederkrom teaches the first ends of the first pair of horizontally-oriented cross bars (c, d) abut the top 
In regards to claim 7, Niederkrom teaches the first ends of the second pair of horizontally-oriented cross bars (c, d) abut the top .
Allowable Subject Matter
Claims 10, 12, 15, 17 and 18 are allowed.  Claims 2-4, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 11 and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 5-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the PTO-892 for additional prior art related to applicant’s claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631